Citation Nr: 1031032	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  09-07 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic 
kidney disease, claimed as a result of VA medical treatment.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from February 1954 to February 
1956.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision rendered by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A kidney disability, manifested by stage III renal insufficiency, 
is not proximately due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in providing a prescription for osteoarthritis 
medication, or the result of an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
chronic kidney disease, claimed as a result of VA medical 
treatment, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

A January 2008 letter from the RO satisfied these criteria.  In 
the letter, the RO advised the Veteran of the basic criteria for 
claims for compensation based on treatment at a VA medical center 
and explained VA's duties to assist him in obtaining evidence 
relevant to the claim.  

In addition, a notice letter should also provide information 
concerning degree of disability and effective date in the event 
that the underlying claim is ultimately granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see 
also 38 U.S.C. § 5103(a) (2002).  Here, in a July 2008 letter, 
the RO advised the Veteran how it assigns disability ratings and 
effective dates should the underlying claim for Section 1151 
benefits be granted.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  In 
addition, the RO obtained relevant VA hospitalization and 
outpatient treatment records.  In statements of record, the 
Veteran identified receiving cardiac treatment at the John 
Cochran Hospital.  He did not, however, submit these records nor 
provide authorization for VA to seek them on his behalf.  In 
addition, as discussed below, the central question in this case 
is whether medication prescribed by VA caused additional 
disability and, if so, whether the care rendered was the direct 
result of VA carelessness, negligence, lack of proper skill, or 
error in judgment.  While it is clear that the Veteran has a 
current kidney disability, he has not suggested that these 
records would help to resolve the question of VA carelessness, 
negligence, etc.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough examination of the Veteran or option an 
opinion.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  Here, the Veteran's claims 
file was reviewed by a VA examiner in February 2009.  

The February 2009 VA opinion reflects that the examiner reviewed 
the Veteran's claims file, past medical records and past medical 
history.  As discussed in greater detail below, he provided an 
opinion and a supporting rationale for the opinion.  As such, the 
Board therefore concludes that the opinion is adequate for 
decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  38 C.F.R. § 4.2 (2009).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.

II.  Analysis

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same manner 
as if such additional disability or death were service-connected.  
For purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or

 (B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151 (West 2002).

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of the 
following factors must be shown:  (1) disability/additional 
disability, (2) that VA hospitalization, treatment, surgery, 
examination, or training was the cause of such disability, and 
(3) that there was an element of fault on the part of VA in 
providing the treatment, hospitalization, surgery, etc., or that 
the disability resulted from an unforeseen event.

38 C.F.R. § 3.361 relating to section 1151 claims was promulgated 
for claims such as this claim.  See 69 Fed. Reg. 46,426 (2004) 
(codified as amended at 38 C.F.R. § 3.361 (2009)).  In 
determining whether a veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the Veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the Veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the veteran has an additional 
disability does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the continuance 
or natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure to 
timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
Additional disability or death caused by a Veteran's failure to 
follow properly given medical instructions is not caused by 
hospital care, medical or surgical treatment, or examination.  38 
C.F.R. § 3.361(c)(1).  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly caused 
the disability or death, as distinguished from a remote 
contributing cause.  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the Veteran's additional disability or death (as explained 
in paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, in 
appropriate cases, the Veteran's representative's informed 
consent.  

Here, the appellant alleges that he suffers from kidney damage as 
a result of VA prescribed arthritis medication.  Specifically, he 
reports that treatment with the prescription drug piroxicam for 
osteoarthritis resulted in a current kidney condition.  

The Board has carefully reviewed the record in light of the 
Veteran's contentions, but finds, however, that the preponderance 
of the evidence is against the claim.  The record supports the 
Veteran's contention that he was prescribed piroxicam.  A VA 
treatment record dated in April 2003, for example, indicates that 
the Veteran had a history of glucose intolerance and degenerative 
arthritis.  He was prescribed piroxicam, 20 milligram capsules.  
(Piroxicam is used to relieve pain, tenderness, swelling, and 
stiffness caused by osteoarthritis.  See generally Hamilton v. 
West, 16 Vet. App. 41 (1998)).  

The record also supports the Veteran's argument that he was 
diagnosed with kidney failure coincident to treatment with 
piroxicam.  For example, an April 2007 VA outpatient treatment 
note indicated that he was new to treatment at the community 
based outpatient clinic, that he had renal failure, had never 
been told about it in the past, and was advised to stop using 
Advil.  He was prescribed a lower, 10 milligram dose of 
piroxicam.  

The probative evidence of record, however, does not support the 
Veteran's contention that treatment with piroxicam caused the 
kidney disability or that the treatment with piroxicam was 
somehow negligent on the part of the VA medical center.  

First, it is important to note that piroxicam is listed as an 
active medication at the 10 milligram dose until about September 
2007.  Thereafter, it was discontinued.  More importantly, the 
question as to the etiology of the current kidney disease and the 
appropriateness of the treatment rendered are questions best 
answered by medical professionals.  Here, there is no competent 
medical evidence indicating that VA was negligent in prescribing 
piroxicam or that VA caused the Veteran's kidney condition.  
Rather, the only probative medical opinion evidence is against 
the claim.  

In this respect, in February 2009, a VA physician reviewed the 
Veteran's relevant lab reports and medical notes and concluded 
that it was less likely than not that the Veteran's kidney 
condition was due to carelessness, negligence, lack of proper 
skill, or error in judgment on the part of VA treating staff.  
The expert noted that the current kidney condition was manifested 
by stage III renal insufficiency.  He explained that the major 
causes of renal insufficiency were diabetes mellitus and 
hypertension.  He noted that the Veteran had both of these 
conditions and that both predated his renal condition.  He also 
noted that VA physicians contemplated the likelihood of 
developing a renal condition when they prescribed ARB 
hypertensive medication, which, according to the physician, had 
been shown to protect renal function.  The examiner also noted 
that while it was true that non-steroidal anti-inflammatory 
medication, such as piroxicam, could have an adverse effect on 
renal function, there was no contraindication for use in 
diabetics or hypertensives with normal renal function, which the 
Veteran had at the time piroxicam was originally prescribed.  

In sum, this evidence constitutes the most probative evidence on 
the claim.  The expert's opinion was based upon sufficient facts 
or data, i.e., a review of the relevant medical records and 
laboratory reports.   In addition, it appears that the opinion 
was the product of reliable principles and methods and that the 
expert witness has applied the principles and methods reliably to 
the facts of the case.  See generally, Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

The Board acknowledges the Veteran's sincere belief that the 
current kidney disability was caused by negligence on the part of 
VA physicians in prescribing osteoarthritis medication.  The 
Veteran, however, is not competent to render a medical etiology 
opinion as to the underlying cause of that disability, to include 
offering an opinion as to the degree of negligence or other fault 
on the part of VA, or whether such disability was a reasonable 
foreseeable consequence of the VA treatment.  The Veteran does 
not have the medical expertise to diagnose himself with a kidney 
condition, nor does he have the medical expertise to provide an 
opinion regarding its etiology.  Thus, the Veteran's lay 
assertions as to etiology are not competent or sufficient in this 
instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In summary, there is no probative evidence that VA treatment 
resulted in additional disability or a showing of fault on the 
part of VA.  The record does not contain competent medical 
evidence to the contrary.  Thus, the Board finds that the 
preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic 
kidney disease, claimed as a result of VA medical treatment is 
denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


